1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GILBERTO GARCIA,                                 )   Case No.: 1:19-cv-00222-LJO-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER LIFTING STAY OF PROCEEDINGS,
13           v.                                       )   RESETTING DEADLINE FOR FILING OF
                                                          RESPONSIVE PLEADING, AND VACATING
14                                                    )   DISCOVERY AND SCHEDULING ORDER
     K. HOLLAND, et.al.,
                                                      )   ISSUED JULY 15, 2019
15                  Defendants.                       )
                                                      )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Gilberto Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           This action proceeds on Plaintiff’s complaint against Defendants K. Holland. W.J. Sullivan, J.
21   Gutierrez, K. Allen, D. Mason and R. Escarcega for the denial of outdoor exercise in violation of the
22   Eighth Amendment.
23           On June 18, 2019, the Court identified this case as an appropriate case for the post-screening
24   ADR (Alternative Dispute Resolution) project, and stayed the action to allow the parties an
25   opportunity to settle their dispute before a responsive pleading was filed.
26           A settlement conference before Magistrate Judge Barbara A. McAuliffe was held on July 12,
27   2019. (ECF No. 27.) The case did not settle and is now ready to proceed.
28   ///
                                                          1
1             Accordingly, IT IS HEREBY ORDERED that:

2             1.      The stay of this action (ECF No. 15) is LIFTED;

3             2.      Defendants shall file a responsive pleading within twenty-one (21) days from the date

4    of service of this order; and

5             3.      The July 15, 2019, discovery and scheduling order is vacated to be reissued after

6    Defendants file an answer to the complaint.

7
8    IT IS SO ORDERED.

9    Dated:        July 16, 2019
10                                                      UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
